848 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donnie SIMMS, Petitioner-Appellant.v.WARDEN, MARYLAND HOUSE OF CORRECTION, Respondent-Appellee.
No. 88-7519.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 31, 1988.Decided:  May 18, 1988.

Donnie Simms, appellant pro se.
Richard Bruce Rosenblatt, Office of the Attorney General, for appellee.
Before K.K. HALL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Simms v. Warden, Maryland House of Correction, C/A No. 87-524-Y (D.Md. Dec. 28, 1987).


2
AFFIRMED.